           Case 3:18-cv-03843-JST Document 38 Filed 12/05/18 Page 1 of 2




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Ivy A. Wang (State Bar No. 224899)
 3   iwang@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles, California 90067
   Telephone: (310) 274-7100
 5 Facsimile: (310) 275-5697
 6 Attorneys for Plaintiff Atari Interactive,
   Inc.
 7
 8                                  UNITED STATES DISTRICT COURT
 9         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10
11 ATARI INTERACTIVE, INC.,                      Case No. 3:18-cv-03843-JST
                                                 [Related to Case Nos. 3:18-cv-03451-JST;
12                     Plaintiff,                3:18-cv-04115-JST; 4:18-cv-04949-JST]
13               vs.                             Hon. John S. Tigar
14 ZAZZLE, INC.,                                 NOTICE OF VOLUNTARY
                                                 DISMISSAL WITH PREJUDICE
15                     Defendant.                PURSUANT TO FEDERAL RULE OF
                                                 CIVIL PROCEDURE 41(A)(1)(A)(i)
16
     AND RELATED ACTIONS
17
18
19
20
21
22
23
24
25
26
27
28
     1164807.1                                                      Case No. 3:18-cv-03843-JST
         NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL
                                     PROCEDURE 41(A)(1)(A)(i)
           Case 3:18-cv-03843-JST Document 38 Filed 12/05/18 Page 2 of 2




 1               Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Atari
 2 Interactive, Inc. hereby submits notice of its dismissal of the above-entitled action
 3 with prejudice, with all parties to bear their own costs and fees. (This dismissal
 4 relates solely to the Atari v. Zazzle case; the related cases remain pending.)
 5
 6 DATED: December 5, 2018                     Respectfully submitted,
 7
                                               BROWNE GEORGE ROSS LLP
 8                                                Keith J. Wesley
                                                  Ivy A. Wang
 9
10
                                               By:        /s/ Keith J. Wesley
11
                                                          Keith J. Wesley
12                                             Attorneys for Plaintiff Atari Interactive, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1164807.1
                                              -1-                   Case No. 3:18-cv-03843-JST
         NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL
                                     PROCEDURE 41(A)(1)(A)(i)
